Title: William Patterson to James Madison, 20 August 1833—
From: Patterson, William
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Baltimore
                                
                                20th August 1833—
                            
                        
                        You may perhaps recollect that Six or Seven years ago, I took the liberty of calling on you in company with
                            one of my Sons, on our way to the Virginia Springs, and altho late I have still to thank you and Mrs Madison for the kind
                            Civilities we then received from you both.
                        Some years ago when some of my Family were in England, on a Visit to Mr Coke Member of Parliament, at his
                            residence at Holkam, he presented them with a few of his Celebrated North Devon Cattle, I believe chiefly with a desire
                            that they might be distributed pretty generally in this country as a public benefit—they have been spread pretty much in
                            the Eastern States, but the Southern people do not seem to have much taste for horned Cattle and few have gone that way,
                            Mr Coke had a high opinion of their good Qualities, and they are certainly the most beautiful animals of their kind that
                            I have seen, and if Mrs Madison will have the goodness to accept of a pair of Caves of this year, it will give me great
                            pleasure & I will send them to Fredricksburg by one of the steam Boats early in October, on being informed to
                            whose care at that place they shall be sent to, with my best respects to Mrs Madison I am Dear Sir with much regard Your
                            obedt Servant
                        
                            
                                Wm Patterson
                            
                        
                    